Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered September 17, 1996, convicting her of assault in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to *365be determined by the trier of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The fact-finder’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The record supports the trial court’s conclusions that the defendant intended to inflict, and the complainant sustained, “serious physical injury” (Penal Law § 120.10 [1]), and that the defendant’s use of deadly physical force was not justified. Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.